



Exhibit 10.2


RED ROBIN GOURMET BURGERS, INC.
April [__], 2019
[FIRST LAST]
[Address Line]
[Address Line 2]
Retention Bonus Award
Dear [FIRST],
We are pleased to offer you the following retention bonus, subject to the terms
and conditions set forth in this letter.
You will be eligible to receive a one-time cash retention bonus in the amount of
$[___]1, to be paid with the final payroll of Red Robin for fiscal year 2019,
less applicable withholdings and deductions, provided that (i) you remain an
employee of Red Robin in good standing through such date or (ii) your employment
is terminated by Red Robin without “Cause” (as defined in The Red Robin Gourmet
Burgers, Inc. Change In Control Severance Plan (the “Plan”)) prior to such date.
For the avoidance of doubt, if your employment terminates for any other reason
prior to the final payroll date of fiscal year 2019, you will not receive
payment of the retention bonus.
This letter constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior written or oral negotiations,
commitments, representations, and agreements with respect thereto. This letter
will be governed by and construed in accordance with the law of the State of
Delaware (without giving effect to the choice of law principles thereof).
If you have further questions, please direct them to [____]. Thank you for being
part of our team and for your contribution to our continued success.
Sincerely,
Red Robin Gourmet Burgers, Inc.
 

By:
Title:
Agreed and accepted:
 

[FIRST LAST]
    
Date




 

1 For Guy Constant, $250k; Jonathan Muhtar, $200k; Michael Kaplan, $200k; Dean
Cookson, $150k.



